 



Exhibit 10.71
April 6th, 2007
Frank Buettner
President & Chief Operating Officer
RedEnvelope, Inc.
149 New Montgomery St.
San Francisco, CA 94105-3740
Frank:
On behalf of all of us at DCS, I want to thank you again for giving us the
opportunity to work with RedEnvelope in upgrading your order fulfillment
operations to meet your current and future business needs. We have enjoyed
working with your team in developing the design presented in this proposal, and
we are excited about progressing into the implementation phase of this project.
This proposal describes the design steps that were taken in determining your
picking methodology, the design rates and requirements of the designed system
based on that analysis, and the implementation plan we have developed in order
to have the system in your hands before your busy season, while keeping you
operational throughout the project.
From this proposal, we hope to display our full understanding of your system
requirements and our willingness and capability to work with you and your team
in “Phasing-In” your system to allow you to continue to fulfill orders during
the implementation. It will be critical to make this function seamless to your
operation and we will dedicate the resources necessary to make it happen.
Please feel free to contact me with any questions or concerns you have with the
information we have included in this proposal.
Sincerely;
/s/ Jason Perks
Jason Perks
Project Manager

CC:   Shawn Crowe
Director of Fulfillment
RedEnvelope, Inc.

 



--------------------------------------------------------------------------------



 



          Table of Contents   DCS Proposal PM07-6636  
1.0 Scope of Proposal
       
1.1 General Overview
       
1.2 Clarifications
       
 
       
2.0 SKU Analysis
       
2.1 Analysis Overview
       
2.2 SKU Group Table
       
2.3 SKU Group Descriptions
       
2.4 Pick Module Design
       
2.4.1 Existing Picking Area
       
2.4.2 New Lower Picking Area
       
2.4.3 New Upper Picking Area
       
2.4.4 New System Storage Totals
       
 
       
3.0 Description of Operation
       
3.1 General Overview
       
3.2 Existing Picking Area
       
3.2.1 General Area Description
       
3.2.2 Conveyor Operation
       
3.3 New Picking Area
       
3.3.1 General Area Description
       
3.3.2 Conveyor Operation: Drawing MCL 1003 & 1004
       
3.4 Personalization Area
       
3.4.1 General Area Description
       
3.4.2 Conveyor Operation: Drawing MCL 1005
       
3.5 Jewelry Packing
       
3.5.1 General Area Description
       
3.6 Packing Sorter
       
3.6.1 General Area Description: Drawing MCL 1006
       
3.7 Packing Area
       
3.7.1 General Area Description
       
3.8 Shipping Area
       
3.8.1 General Area Description
       
3.8.2 Conveyor Operation
       
3.9 Order Routing
       
 
       
4.0 Specifications and Engineering Calculations
       
4.1 Loads to be Handled
       
4.1.1 Load Sizes
       
4.2 Throughput Calculations
       
4.3 New Picking Sorter Throughput Design
       
4.4 New Picking Aisle Throughput Design
       
4.5 Barcode Specifications
       
4.5.1 Shipping Carton
       
4.5.2 Order Tote
       

1



--------------------------------------------------------------------------------



 



          Table of Contents   DCS Proposal PM07-6636  
4.5.3 Replenishment Carton
       
4.5.4 Barcode Orientation
       
 
       
5.0 Mechanical Equipment
       
5.1 General System Equipment
       
5.2 Sortation Conveyor
       
5.3 Conveyor Schedule
       
5.4 Mechanical Equipment Literature
       
 
       
6.0 Conveyor Control System
       
6.1 General Scope
       
6.2 General Electrical Installation Details
       
6.3 Electrical Equipment listing as a complete system per design
       
6.4 DCSware Conveyor Control Software
       
6.4.1 Material Flow Applications
       
6.4.2 Messaging
       
6.4.3 Testing
       
6.4.4 Training
       
 
       
7.0 DCSware HMI Software Specifications
       
7.1 General Pages
       
7.1.1 Overview and Detail View Pages
       
7.1.2 Overview Main Page
       
7.2 DCSware HMI System Hardware
       
7.3 Optional Software Modules
       
7.3.1 Shift Time Module
       
7.3.2 Data Logging Module
       
7.3.3 Reporting Module
       
 
       
8.0 Items to Provide
       
8.1 DCS to Provide
       
8.2 RedEnvelope to Provide (or Others)
       
 
       
9.0 Basis of Offering
       
9.1 Investment Outline
       
 
       
9.1.1 Order Fulfillment System Base Investment Offering
       
9.1.2 Optional Order Fulfillment System Investment Offerings
       
9.1.3 Terms & Conditions
       
9.2 Preliminary Project Schedule
       
Appendix A: Standard Terms & Conditions
       
Appendix B: DCS Insurance Certificate
       
Appendix C: Engineering Drawings
       

2



--------------------------------------------------------------------------------



 



1.0 Scope of Proposal
1.1 General Overview
Designed Conveyor Systems, a Grand Rapids, Michigan company, is proposing to
provide RedEnvelope, Inc with a turn-key Automated Conveyor System upgrade for
their Order Fulfillment Center located in Lockbourne, Ohio. This proposal covers
the specifications generated by the Engineering Study performed by Designed
Conveyor Systems, and the system designed from those specifications.
This system is designed to convey cartons through the multiple Picking Areas,
the Personalization Areas, the Packing Areas and the Shipping Area. Totes will
be used for Jewelry only orders and are not required to convey through the
entire system.
This proposal covers the SKU analysis performed by Designed Conveyor Systems
during the engineering study, the picking methods to be utilized based on that
analysis, the design of the new system and the capabilities of the various areas
of the system upon completion of the project.
Key areas covered by this proposal are:

  •   SKU Analysis     •   PLC & WCS Upgrade     •   Mezzanines & Support
Structures     •   Existing Picking Area Modifications to handle Cartons     •  
Packing Area re-arrange to improve Ergonomics     •   Addition of Jewelry
Packing Area     •   Personalization Area Re-arrange     •   New Picking Area to
handle the bulk of the Picking Operations and all Carton Replenishment Diverting
    •   Shipping Area Upgrades

The equipment will consist of a combination of Ermanco’s standard high speed NBS
30 Wave sorter, ERS 90 degree 4-directional divert, line shaft conveyor, zero
pressure conveyor, belt over roller conveyor and gravity conveyor as well as a
Transnorm belt curve.
The electrical controls will consist of photo-eyes, solenoid valves, emergency
stops, and bar code readers all controlled by Allen-Bradley PLC’s. The control
panels will include all standard components such as: main power disconnect,
motor starters, fuses, VFD’s, terminal strips, etc.
This proposal includes the engineering, equipment, controls, installation, field
wiring, air piping, and special fabrication items to provide a turn-key system
as specified. DCS will provide RedEnvelope as-built drawings, spare parts list,
maintenance manuals, operator training and an on-site engineer during start-up.

3



--------------------------------------------------------------------------------



 



If RedEnvelope accepts the Deliverables included in this proposal and proceeds
with implementation of the project, DCS’s fees for the engineering study shall
be included in the investment figures for implementation of the project included
in this proposal. However, if RedEnvelope chooses not to select DCS to implement
the plan, RedEnvelope shall pay DCS for its Time and Materials used during the
development stage, not to exceed *. Upon payment of these fees, all Deliverables
of the development phase shall become the property of RedEnvelope to be used for
any purpose.
If RedEnvelope moves forward on the project with DCS following the design phase,
DCS will implement it as a turn-key project (that is, DCS will provide
RedEnvelope with all design, engineering, architectural and other professional
services, permits, construction management, labor, materials, and anything else
necessary to implement the project), and DCS and RedEnvelope, Inc. will enter
into a formal agreement similar to a general contractor’s contract. A standard *
of every $1.00 for sales will be DCS’ margin for the automated system (i.e.
conveyor, fabricated equipment, in-motion scales, controls, mechanical &
electrical installation, engineering, etc.), and * of every $1.00 of sales will
be DCS’ margin for non-automated system (i.e. rack, shelving, flow bays, etc.).
DCS will provide RedEnvelope access to the project’s accounting files for
review. Further, given the seasonality of RedEnvelope’s business, this contract
will include DCS’s firm commitment to have the system fully operational by
September 28th, 2007.
The following is included in the drawing section of the proposal:
MCL 1001 — Base Lower Level Layout with conveyor schedule
MCL 1002 — Base Upper Level Layout with conveyor schedule
MCL 1003 — Detail of New Lower Pick Area with conveyor schedule
MCL 1004 — Detail of New Upper Pick Area with conveyor schedule
MCL 1005 — Detail of New Personalization Area with conveyor schedule
MCL 1006 — Detail of New Packing Area with conveyor schedule
The equipment manufacturers represented in this proposal include:

  •   Ermanco (Carton Sortation, Accumulation and Transportation Conveyor)     •
  DCS Fabrication/Transnorm (Belt Curves, Platforms, Structural Steelwork and
Conveyor Specials)     •   Allen-Bradley (Controls Devices)     •   DataLogic
(Scanning Equipment)     •   Dell (Computer Hardware)

*  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as “*.” A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



1.2 Clarifications

1)   This proposal is based upon the following SKU data documents provided by
RedEnvelope:

  o   ProdData.mdb     o   2007 Daily Headcount Q3v4.xls     o   Carton
Sizes.xls     o   Replen_task_from_resv_summary.xls     o  
Replen_task_from_resv_with_task_desc.xls     o   Case Dim

2)   This proposal is based on DCS providing a complete turn-key system as
outlined.   3)   All powered conveyors will feature drip pans under the motors.
Bottom covers will be provided for all conveyor located between the heights of
60” and 96” TOR.   4)   All powered conveyor will be provided with ABEC
Precision bearing rollers for noise control.   5)   Skewed roller sections will
be used strategically throughout the system to improve carton orientation.   6)
  Each of the Sortation lanes on the New Picking Sorter is designed to have a
powered spur and curve off of the divert. This provides positive movement of
product off of the sorter for positive divert confirmation and to prevent
jamming.   7)   Upon the completion of the PLC and Middleware upgrade, the
system functionality and performance will remain unchanged from its current
operations. Any improvements in system performance will be made as the system
upgrades are implemented. This is done so that the initial downtime of making
the PLC and Middleware change is minimized by not requiring the debug of
additional functionality.   8)   No SKU storage mediums (carton flow, shelving,
etc.) or installation/un-installation of those mediums has been included in this
proposal. By others.   9)   The barcode scanning equipment in the base layout
includes single line scanners set-up to read barcodes in the “ladder” format. If
the barcodes cannot be placed in the specified position, the scope of investment
may change. See Section 4.5.4 in this proposal.   10)   Any required 120V
outlets & power to secondary equipment (personalization machines, packing
stations, etc.) are not included in the scope of this proposal. By others.

5



--------------------------------------------------------------------------------



 



11)   RedEnvelope is to furnish and maintain VPN access to the system panels for
DCS to provide remote system support.   12)   Equipment will be shipped Collect,
F.O.B. ship point. All pre-pay & add shipments will have 10% added for DCS
bookkeeping.   13)   Ethernet connections to RedEnvelope’s network are not
included. Connections between PLC processors and the other DCS field devices are
included. RedEnvelope is to provide Ethernet connections to network and panels
as required for interface with the WMS system.   14)   To be properly and
consistently conveyed, a carton should be longer than it is wide. If a carton is
“square” or the length and width dimensions are close to the same, the
orientation of the carton will be difficult to maintain. With respect to the
design of the system, the longest box dimension will be considered the length.
The next biggest dimension will be the width and the smallest the height.   15)
  The operator interface screens, software and necessary scanning equipment at
the Pack Area and hospital lines are not included in the scope of this proposal.
By others.   16)   Mechanical and Electrical installation will be with highly
skilled non-union labor to be performed during normal weekday working hours with
the required weekend tie-ins.   17)   RedEnvelope to provide DCS with a copy of
SQL Server no later than April 15th.   18)   RedEnvelope to provide servers for
DCS’s WCS software.   19)   RedEnvelope to provide a testing environment to
facilitate the testing of DCS’s WCS software while the existing system is in
operation without interrupting operations.

6



--------------------------------------------------------------------------------



 



2.0 SKU Analysis
2.1 Analysis Overview
For the SKU analysis performed for RedEnvelope, DCS used standard calculations
to determine picking methods that best fit your SKU profile, and the quantities
of each type. The analysis was based on December 2006’s data so the system would
be designed to handle peak throughputs with room for growth. SKU’s were analyzed
and categorized based on the following information:

  •   Volume picked each month     •   Number of picks each month     •   Number
of times on a pick sheet each month     •   SKU Volume     •   SKU Length, width
& height

SKU’s were then separated into nine (9) different groups based on the above
criteria. From these group breakdowns, DCS then began to design the pick modules
based on the requirements for the four (4) different types of picking methods,
Pallet to Carton Flow, Pallet Flow, Carton Flow and Shelving.
This analysis was based on the following documents:

  •   ProdData.mdb – SKU data for the months of October, November & December of
2006 including SKU size, description, pick quantities, etc.     •   2007 Daily
Headcount Q3v4.xls – Labor estimations for the months of October, November &
December of 2006     •   Carton Sizes.xls – Sizes of all shipping cartons     •
  Replen_task_from_resv_summary.xls – Number of replenishments made each day for
2006     •   Replen_task_from_resv_with_task_desc.xls – Number of each type of
replenishment (pallet, case, etc.), each day for 2006     •   Case Dim – Master
Qty.xls – Volume of each master case for a SKU and number of SKU eaches in that
case

7



--------------------------------------------------------------------------------



 



2.2 SKU Group Table

8



--------------------------------------------------------------------------------



 



2.3 SKU Group Descriptions
Group 1
These are high volume, high pick count SKU’s that will require high levels of
replenishment. They are sized small enough to fit into carton flow locations,
but with the volume levels it makes sense to replenish them by the pallet.
Number of SKU’s: 72
Pick Method: Pallet to Carton Flow – To balance the replenishment work with
picking speed and ergonomics, fork truck operators will drop off pallet loads of
these SKU’s behind carton flow. Here, manual operators will cut open the master
cartons and place them in the back of the carton flow. These SKU’s will fill
multiple carton flow locations and will be placed at the optimum levels for
picker ergonomics and speed.
Group 2
These are medium volume, high pick count SKU’s that will require medium levels
of replenishment. They are sized small enough to fit into carton flow locations
and can be replenished by the case.
Number of SKU’s: 396
Pick Method: Carton Flow – Replenishment for these SKU’s will require fork truck
operators to pull multiple cases from the storage pallets and combine them with
other case picks for picking replenishment. This pallet of case picks will be
dropped of at the induction station and inducted onto the New Picking Sorter.
The new picking sorter will divert the cases to the backside of the appropriate
carton flow lane to be manually placed in the carton flow.
Group 3
These are high volume, low pick count SKU’s that will require medium/high levels
of replenishment. They are too large in size for carton flow, and with the
volume levels it makes sense to replenish them by the pallet.
Number of SKU’s: 23
Pick Method: Pallet Flow – To lessen the replenishment work, fork truck
operators will drop off pallet loads of these SKU’s on the pallet flow lanes.
Here, the pickers will cut open the master cartons.

9



--------------------------------------------------------------------------------



 



Group 4
These are low volume, low/medium pick count SKU’s that will require low levels
of replenishment. They are sized small enough to fit into carton flow locations.
Number of SKU’s: 174
Pick Method: Carton Flow – Normally these SKU’s would be placed in shelving, but
with the low volumes and picks, it makes sense to put them with the Group 1
SKU’s in the least ergonomic positions in the carton flow. With the low
replenishment required, these SKU’s will divert to the pickers, and will be
carried around the back of the carton flow to be replenished.
Group 5
These are personalization SKU’s that have high volume, high pick count that will
require high levels of replenishment. They are sized small enough to fit into
carton flow locations, but with the volume levels it makes sense to replenish
them by the pallet.
Number of SKU’s: 23
Pick Method: Pallet Flow – To lessen the replenishment work, fork truck
operators will drop off pallet loads of these SKU’s on the pallet flow lanes.
Here, the pickers will cut open the master cartons.
Group 6
These are personalization SKU’s that have medium volume, high pick count that
will require medium levels of replenishment. They are sized small enough to fit
into carton flow locations and can be replenished by the case.
Number of SKU’s: 140
Pick Method: Carton Flow – Replenishment for these SKU’s will require fork truck
operators to pull multiple cases from the storage pallets and combine them with
other case picks for picking replenishment. This pallet of case picks will be
dropped of at the induction station and inducted onto the New Picking Sorter.
The New Picking Sorter will divert the cases to the backside of the appropriate
carton flow lane to be manually placed in the carton flow.
Group 7
These are personalization SKU’s that have low volume, low/medium pick count that
will require low levels of replenishment. They are sized small enough to fit
into carton flow location, but based on the low volume can save space in a
shelving location.

10



--------------------------------------------------------------------------------



 



Number of SKU’s: 125
Pick Method: Shelving – Replenishment for these SKU’s will require fork truck
operators to pull 1 or 2 cases from the storage pallets and combine them with
other case picks for picking replenishment. This pallet of case picks will be
dropped of at the induction station and inducted onto the New Picking Sorter.
The New Picking Sorter will divert the cases to the backside of the appropriate
shelving lane to be manually placed in the shelving.
Group 8
These are jewelry SKU’s that have medium volume, high pick count that will
require medium levels of replenishment. They are sized small enough to fit into
carton flow locations and can be replenished by the case.
Number of SKU’s: 27
Pick Method: Carton Flow – Replenishment for these SKU’s will require fork truck
operators to pull multiple cases from the storage pallets and combine them with
other case picks for picking replenishment. This pallet of case picks will be
dropped of at the induction station and inducted onto the New Picking Sorter.
The new picking sorter will divert the cases to the backside of the appropriate
carton flow lane to be manually placed in the carton flow.
Group 9
These are jewelry SKU’s that have low volume, low/medium pick count that will
require low levels of replenishment. They are sized small enough to fit into
carton flow location, but based on the low volume can save space in a shelving
location.
Number of SKU’s: 358
Pick Method: Shelving – Replenishment for these SKU’s will require fork truck
operators to pull 1 or 2 cases from the storage pallets and combine them with
other case picks for picking replenishment. This pallet of case picks will be
dropped of at the induction station and inducted onto the New Picking Sorter.
The New Picking Sorter will divert the cases to the backside of the appropriate
shelving lane to be manually placed in the shelving.
Note: This SKU analysis is based on the 1,338 SKU’s that we have data for in the
month of December. DCS understands the RedEnvelope has approximately 1,800 SKU’s
currently. These SKU’s are assumed to be low volume, or seasonal items that do
not see high volume around the month of December. These low volume SKU’s can be
placed in any of the open shelving locations without effecting the holiday
throughput, and the seasonal SKU’s can be re-slotted prior to the respective
busy season.

11



--------------------------------------------------------------------------------



 



2.4 Pick Module Design
          2.4.1 Existing Picking Area
(PALLET PICKING POSITIONS) [f31349f3134902.gif]
The Existing Picking Area will have all of the personalization SKU’s (Groups 5,
6 & 7) as well as the high volume SKU’s that are too large for carton flow
(Group 3). (54) pallet flow locations will be on the right side of the pick
aisle for fork truck access. (420) carton flow locations and (240) shelving
locations will be located on the left side of the picking aisle with a
replenishment line on the back side.
DCS will modify the existing picking areas to handle carton orders by performing
the following operations:

  •   Adding a DC Powered Roller at each bi-directional UBT divert in each
direction; this roller will enable the smaller cartons to move across the gap in
between the UBT’s.     •   Adding Speed-up Spools prior to the UBT’s; this will
create more gap between the smaller cartons and allow the braking system to
create the proper gap.     •   Skewing rollers; this will keep all the cartons
edge referenced and in line to avoid turning cartons and side by side cartons.

12



--------------------------------------------------------------------------------



 



          2.4.2 New Lower Picking Area
(IMAGE) [f31349f3134903.gif]
The New Lower Picking Area will have all of the high moving and high volume
SKU’s that fit in carton flow (Group 1) and all the low/medium moving, low
volume SKU’s that fit into carton flow (Group 4). (1,040) carton flow locations
in the two (2) picking aisles, room for (104) pallet locations behind the carton
flow.

13



--------------------------------------------------------------------------------



 



          2.4.3 New Upper Picking Area
(IMAGE) [f31349f3134904.gif]
The New Upper Picking Area will have all of the high moving and medium volume
SKU’s that fit in carton flow (Group 2) and all the jewelry SKU’s (Groups 8 &
9). (860) carton flow locations in the two (2) picking aisles, and
(448) shelving locations in the jewelry area.
          2.4.4 New System Storage Totals

                                      Carton         Pallet Flow   Flow  
Shelving
Existing Picking
    46       244       125  
New Lower Picking
    0       742       0  
New Upper Picking
    0       792       358  
 
                       
 
                       
Total Storage Required
    46       1778       483  
 
                       
Available Storage
    54       2320       688  
 
                       
Available for SKU’s not in Data
    8       542       205  
Approx. SKU’s not in Data (462 SKU’s of 1,800)
    0       257       205  
 
                       
Remaining Storage for Growth
    8       285       0  

 

*   Note: Storage capacities for the carton flow and shelving are based on each
SKU requiring an 18” square picking face. The majority of SKU’s will not require
this large of a picking face, allowing for additional picking faces to be
created in these storage mediums.

14



--------------------------------------------------------------------------------



 



3.0 Description of Operation
3.1 General Overview
This system is designed to facilitate the picking, personalization, packing and
shipping of orders for RedEnvelope’s Order Fulfillment Center located in
Lockbourne, Ohio. Orders will be started in one of two areas: the Existing
Picking Area for orders requiring picks from that area, and the New Picking Area
for all other orders. Orders will be routed through these two pick areas until
all picks have been made. The system will also direct orders requiring
personalization into the personalization area, and divert them to the various
personalization areas for different operations.
Once all picks and personalization operations have been completed, orders will
be sent to one of two places. Orders requiring gift boxes will be sent to the
gift box line where an operator will insert the correct gift boxes. From here,
these orders will be sent to the Packing Area to be placed into the gift boxes
before shipping. From the Packing Area, orders will be conveyed to the Shipping
Area to be check weighed and diverted down the appropriate shipping lane. Orders
not requiring gift boxes will be sent directly to the Shipping Area for check
weighing and diverted down the proper shipping lane.
3.2 Existing Picking Area
          3.2.1 General Area Description
Layout
The Existing Picking Area will remain similar to the current layout. It will
consist of one (1) picking aisle containing six (6) picking zones with three
(3) bi-directional UBT’s delivering orders to the zones. Five of the zones will
contain all the SKU’s that may require personalization, two (2) zones of pallet
flow picking (Group 5), and three (3) zones of a carton flow/shelving picking
(Groups 6 & 7). The sixth zone will contain SKU’s that do not require
personalization, but are too large to go into the carton flow located in the New
Picking Area (Group 3).
Picking
All orders that require picks from the Existing Picking Area will be started
similar to today’s operations. Orders will be sent down from PKMS and shipping
labels will be created. The operator will place the shipping labels on the
shipping cartons in the orientation specified in Section 4.5 of this proposal.
Once the label has been applied, the operator will place the carton on the
conveyor with the barcode on the right side in the direction of travel where it
will be routed automatically to the proper picking zones. Once in a zone, the
operator will scan the shipping barcode with an RF gun which will alert the
operator of the required picks, make the appropriate picks, scan the SKU
barcodes to confirm those picks, and push the carton back onto the conveyor to
be routed to the next picking zone.
Two types of orders will be started in the Existing Picking Area, orders that
have picks requiring personalization, and orders that do not have any items that
require personalization.

15



--------------------------------------------------------------------------------



 



Orders that start in this area that do not require personalization may be
personalization SKU’s that have been ordered without that feature, or orders
requiring items for the Group 3 SKU’s.
An order that has at least one personalization item in it will route through the
Existing Picking Area getting all picks from the five (5) personalization pick
zones. All picks for a SKU will be made at this time regardless of how many need
personalization. It will then be routed to the personalization area. Once all
personalization operations have been completed, the order will come back into
the Existing Picking Area for the remainder of the picks in that area if they
are required. Once the balance of the picks have been completed, the order will
be conveyed to the Packing Sorter for gift boxing, or the New Picking Area for
additional Picks or to go to shipping.
An order that does not have any items requiring personalization will be routed
though the Existing Picking Area to get all the required picks, and then
conveyed to the Packing Sorter for gift boxing or the New Picking Area for
additional Picks or to go to shipping.
Replenishment
The pallet flow positions will be replenished by a fork truck operator. The
carton flow and shelving locations will be replenished by operators with mixed
pallets. An option has been provided for the New Picking Sorter to deliver
replenishment to the carton flow and shelving via an accumulation line behind
the pick zone.
Storage
The Existing Picking Area will consist of (54) pallet flow positions for SKU
Groups 3 & 5, (420) carton flow locations for SKU Group 6, and (240) shelving
locations for SKU Group 7.
Trash Line
An option has been provided to install a trash line running the entire length of
the Existing Picking Aisles to dump corrugate into a hopper/bailer at the infeed
end.
          3.2.2 Conveyor Operation
Layout
The Existing Picking Area will consist of one (1) picking aisle containing six
(6) picking zones with three (3) bi-directional UBT’s delivering orders to the
zones. The pick zones are serviced by three (3) main delivery and take away
lines, EP-102, EP-107 & EP-112 that deliver cartons to the three
(3) bi-directional UBT diverts, EP-103, EP-108 & EP-113. Each UBT divert is
equipped with a carton gapping function and a barcode scanner. The conveyor will
gap the cartons, scan the barcode, and determine if the carton needs to divert
left, right, or be sent straight to the next UBT divert for the proper picks. If
an order has items that require personalization, its first pass through the
Existing Picking Area it will get all picks for each SKU that requires some
personalization. Once all the personalization operations have been performed,
the order will come back from Personalization Area to the Existing Picking Area
for the remainder of the picks, via the Personalization take-away line VAS-110,
if required.

16



--------------------------------------------------------------------------------



 



Picking
Operators will start orders requiring picks from this area at EP-106A and place
them on delivery conveyor EP-102. The operator will place the shipping barcode
on the shipping carton in the location specified in section 4.5 of this
proposal, and place the carton on the main delivery line EP-102 with the barcode
on the right side in the direction of travel. Cartons will then be accumulated
and conveyed to bi-directional UBT EP-103. At EP-103, the cartons will be gapped
and have the shipping barcode scanned. DCS will determine if this order needs a
pick from the two (2) pick zones that EP-103 delivers to. If so, the order will
be diverted into that zone and conveyed onto gravity conveyor EP-106A or
EP-106B. Once the operator has made and confirmed the appropriate picks for an
order, he/she will place that carton back onto EP-102 in the proper orientation
where it will be scanned again at EP-103
If this order needs picks from the pick zone on the opposite side from its first
divert through EP-103, it will divert into that zone to get those picks as well.
If the order does not need additional picks from these two pick zones, it will
convey past UBT EP-103 and accumulate and convey to the next UBT EP-108. All
three picking diverts will operate in similar fashion.
Once all the picks have been made for an order from the Existing Picking Area,
the order has two options. If the order requires a gift box, it will be diverted
by UBT EP-113 into that picking zone, but rather then move into the pick zone,
it will be conveyed away from the Existing Picking Area by receiving UBT EP-114B
similar to how hospital totes are diverted now. From here orders will accumulate
on EP-120 and be merged onto the Packing Sorter recirculation line PS-110.
Cartons from EP-120 will continue to merge onto the recirculation line PS-110
until a photo eye detects cartons recirculating from the Packing Sorter. At this
point, the cartons from the Existing Picking Area on EP-120 will stop merging
and wait for the recirculation line to clear before releasing again.
If the order does not require a gift box, requires additional picks from the New
Picking Area, or needs to go directly to shipping, it will convey past UBT
EP-113 onto NP-101 and up to the New Picking Area.
3.3 New Picking Area
          3.3.1 General Area Description
Layout
The New Picking Area will consist of four (4) picking aisles containing four
(4) picking zones, each with one (1) 4-directional ERS divert delivering orders
to the zones in each aisle. There will be two (2) picking aisles in the Lower
Picking Area, and two (2) picking aisles in the Upper Picking Area.

17



--------------------------------------------------------------------------------



 



The Lower Picking Area will consist of eight (8) pick zones that contain all
carton flow. The SKU’s in this area are larger, fast moving items that require
the majority of replenishments of all the SKU’s in the building (Group 1). Each
SKU will hold multiple carton flow slots, and have a minimum of one pallet of
that SKU behind the carton flow. Mixed in the carton flow with these high volume
SKU’s will be the SKU’s from Group 4. These are slow moving SKU’s that will be
placed in the least ergonomic slots of the carton flow due to their lack of
volume.
The Upper Picking Area will consist of eight (8) pick zones, two (2) of these
zones will contain all of the jewelry items (Groups 8 & 9) and will utilize
carton flow and shelving. The remaining six pick aisles will contain the SKU’s
from Group 2, these are fast moving, smaller SKU’s that will get a high number
of picks, but not as much replenishment volume as Group 1. These pick zones will
consist of carton flow.
Picking
All orders started in the New Picking Area will be started similar to how the
Existing Picking Area operates. Orders will be sent down from PKMS and shipping
labels will be created. The operator will place the shipping labels on the
shipping cartons in the orientation specified in Section 4.5 of this proposal.
Once the label has been applied, the operator will place the carton on the
induction conveyor with the barcode on the right side in the direction of
travel, where it will be routed automatically to the proper picking zones. Once
in a zone, the operator will: scan the shipping barcode with an RF gun which
will alert the operator of the required picks, make the appropriate picks, scan
the SKU barcode to confirm those picks, and push the carton back onto the
conveyor in the proper orientation to be routed to the next picking zone.
When an order is inducted onto the induction conveyor, it will be merged with
in-process orders and inducted into the New Picking Sorter. This sorter will
route the orders to the appropriate picking aisles using Dynamic Picking
routing. Dynamic Picking will allow an order to bypass a picking aisle that it
requires a pick from that is full and go to the next available aisle it requires
a pick from. The only exception to this is to orders that require a jewelry
item. Jewelry items will always be the last items picked on an order so that
these high priced items pass through as few hands as possible.
Once all of the picks have been made, the order has three (3) options. If the
order contains jewelry items only, it will be sent to the packing sorter and
diverted to the Jewelry Packing Area. An order that requires a gift box, or
contains jewelry items as well as non-jewelry items will be sent to the Packing
Sorter and diverted to the gift box line. Orders that do not require gift boxes
and do not have jewelry will be sent directly to shipping.
Storage
The Lower Picking Area will consist of (1,040) carton flow locations which will
hold the SKU’s from Group 1 & Group 4. The Upper Picking Area will consist of
(860) carton flow locations for SKU Groups 2 & 8, and (448) shelving locations
for SKU Group 9.

18



--------------------------------------------------------------------------------



 



Replenishment
The SKU’s from Group 1 in the Lower Picking Area will be replenished by fork
truck operators dropping full pallets of SKU’s and operators with pallet jacks
locating those pallets behind the carton flow. Operators replenishing the carton
flow racks will pull cartons from these pallets, cut the tops off, and place
them in the carton flow. The SKU’s from Group 4 in the Lower Picking Area will
be replenished by sending replenishment cartons down the pick aisle and
diverting them into the appropriate pick zone. Replenishment operators will grab
these cartons and place them in the carton flow. The SKU’s from Groups 2, 8 & 9
in the Upper Picking Area will be replenished by sending replenishment cartons
down the conveyor on the backside of the carton flow and shelving. Replenishment
operators will replenish the picking locations from these lines.
Trash Line
The base system has a trash line at the end of each picking aisle, two
(2) conveyors total, and one (1) on both the upper and lower level. Operators
will walk corrugate to the end of the pick module and throw it over the guard
rail on the conveyor. Both trash conveyors will dump corrugate into an automatic
bailer. An option has been provided to deliver corrugate to the location of the
existing bailer.
          3.3.2 Conveyor Operation: Drawing MCL 1003 & 1004
Layout
The New Picking Area will consist of four (4) picking aisles containing four
(4) picking zones each with one (1) 4-directional ERS divert delivering orders
to the zones in each aisle. There will be two (2) picking aisles in the Lower
Picking Area, and two (2) picking aisles in the Upper Picking Area. Each picking
aisle will operate the same way. The Upper Picking Area will have replenishment
lines that run behind the carton flow.
Picking
Orders will come to the New Picking Area from two (2) lines. Orders started in
this area will be inducted on NP-220, elevated to 16’-6” by incline NP-221, and
merged into the take away line for the Upper Picking Area NP-205. Orders not
started in this area will come from the Existing Picking Area on NP-101 and will
be merged into the take away line for the Lower Picking Area NP-104.
New orders for this area merged with orders from the Upper Picking Aisles will
be declined by NP-206 & NP-207 to 8’-6” top of roller. These orders will then
begin to accumulate on accumulation conveyor NP-208 prior to merging with orders
from the Lower Picking Area at merge NP-109. Orders will be slugged onto this
merge by belt conveyor NP-209.
Orders from the Existing Picking Area merging with orders from the Lower Picking
Area will be inclined by NP-106 to 8’-6” top of roller. These orders will then
begin to accumulate on conveyor NP-107 prior to merging with orders from the
Upper Picking Area at merge NP-109. Orders will be slugged onto this merge by
belt conveyor NP-108.

19



--------------------------------------------------------------------------------



 



Once cartons are merged at NP-109, they will be accumulated and conveyed to
NP-110 & NP-111 the gapping, scanning and induction belts prior to the New
Picking Sorter. The two (2) induction belts, NP-110 & NP-111 have speed ratios
that allow the induction to be a blow through induction, meaning that the
induction belts do not have to stop and start, or change speeds to create the
appropriate gap. The ratio of the speeds of the belts to each other creates the
required gap between the cartons for the sorter. This provides a smoother
induction and reduces the chance of cartons turning or tipping.
Once cartons are on belt conveyor NP-111, they will be scanned and conveyed onto
belt curve NP-112, and inducted onto the New Picking Sorter NP-114. The New
Picking Sorter will be an Ermanco NBS Wave Sorter with nine (9) diverts. Four
(4) diverts go into the picking aisles, three (3) diverts go into the Upper
Picking Area replenishment lines, one (1) divert goes to the Shipping Area, and
one (1) divert goes to the Packing Sorter. Any carton that cannot divert due to
a lane full or is a failed divert (didn’t make it off the sorter) will convey to
the end of the sorter and onto incline NP-202 where it will be elevated to
16’-6”, and be merged back in with the Upper Picking Area orders to be
re-inducted into the New Picking Sorter.
Orders that are diverted into one of the Picking Aisles will be
inclined/declined to a 30” elevation from the floor or the top of the mezz. Once
at the right elevation, orders will accumulate prior to the 4-directional ERS
diverts, NP-133, NP-143, NP-243 & NP-263. Prior to each ERS divert, the carton
will be gapped and scanned. If the carton requires a pick from either or both of
the two pick zones closest to the New Picking Sorter, it will be diverted into
those picking zones, first assuming they are open. The ERS diverts are equipped
with reversing rollers on the receiving UBT’s that allow the carton to divert
left or right once on either side of the ERS.
Once all picks have been made from a zone, the operator will push it back onto
the take-away line, NP-132, NP-142, NP-242 & NP-262, were it will be re-scanned
and diverted to the next zone in that aisle if required, or conveyed past the
ERS to be sent back to the New Picking Sorter. Once an order has been sent to a
pick zone that is downstream from the ERS divert, if it requires additional
picks from that aisle, it will have to be conveyed back through the New Picking
Sorter to be re-inducted into that picking aisle again to get those picks. This
is why all upstream zones will be hit first by an order.
Once all picks have been made in a picking aisle for an order, it will be
accumulated prior to merging onto Upper and Lower Picking takeaway conveyors
NP-104 & NP-205. The cartons from the pick module will be slugged out into the
gaps on the line. Photo eyes on the take away lines will keep track of where
cartons are and allow slugs to be released in sequence to achieve high
throughput.
Orders that are complete and need to go directly to shipping will be sent to
Divert 8, declined down the 1’-7” top of roller by NP-151, and accumulated on
NP-152 prior to being inducted onto the existing take-away line for the
alternate packing area S-120.

20



--------------------------------------------------------------------------------



 



Orders that are complete and require a gift box, or have a jewelry item will be
sent to Divert 9 and accumulated on NP-282, declined on existing decline NP-283,
and accumulated on existing conveyor NP-284. From here orders will merge onto
the Packing Sorter and being sent to the gift box lane.
Replenishment
All Replenishment cartons for SKU Groups 2, 4, 8 & 9 will be placed on the
induction conveyor NP-220, or onto NP-101, the take away line for existing
picking. SKU Group 4 replenishment cartons will be inducted onto the New Picking
Sorter and diverted to the lower picking aisle where their pick face is located.
Here they will divert into the proper picking zone and await a replenishment
operator to place them in the back on the carton flow.
SKU Groups 2, 8 & 9 replenishment cartons will be diverted to the correct
replenishment line, NP-232, NP-252 & NP-272, located behind the carton flow and
shelving on the upper level.
3.4 Personalization Area
          3.4.1 General Area Description
The Personalization Area will receive orders from the Packing Sorter, divert the
order to the appropriate personalization zones, and then deliver the completed
orders to the Existing Picking Area, or to the New Picking Area. It will consist
of four (4) zones, one (1) zone each for Embroidery, Debossing, Engraving and a
“hospital” area for orders that need additional processing or mistakes checked.
          3.4.2 Conveyor Operation: Drawing MCL 1005
The Personalization Area will receive orders from divert 1 on the Packing Sorter
and elevate them to 9’-0” top of roller and accumulate them via VAS-101 &
VAS-102 respectively. Orders will then be declined by VAS-103, and accumulated
prior to ERS divert VAS-105 on VAS-104. Orders will be gapped and scanned, and
if the order needs to go to one of the first two personalization zones, it will
divert left or right into that zone. Inside each of the personalization zones,
items will be scanned, unpacked, personalized, checked and repacked. The
checking operator will then push the carton back onto VAS-104 with the bar code
on the right side in the direction of travel and it will be scanned again and
diverted to the opposite side if required, or it will convey past VAS-105 onto
VAS-106. Orders will then accumulate, be gapped and get scanned prior to ERS
divert VAS-107, and divert left or right if required, or continue straight into
the Existing Packing Area.
Orders coming from the Personalization Area will be accumulated on VAS-110, and
gapped and scanned on VAS-111. If the order needs to get additional picks from
the Existing Picking Area, or needs gift boxes, it will convey past
Bi-Directional divert VAS-111A, other wise the order will be diverted by
VAS-111A and onto the exiting early out line VAS-112. Orders that are diverted
here will elevate to 10’-9” top of roller by incline VAS-113,

21



--------------------------------------------------------------------------------



 



conveyed and accumulated by VAS-114, 115 & 116 and declined to 30” top of roller
by decline VAS-117. Here, orders will accumulate on VAS-118 and merge onto
NP-101 to get additional picks or to be sent to shipping.
3.5 Jewelry Packing
          3.5.1 General Area Description
The Jewelry Packing Area will receive all orders that have jewelry only items.
These orders will be placed in totes in the New Picking Area and delivered to
the Packing Sorter where they will be sent to Divert 3. They will be elevated to
9’-0” top of roller and then back down to 5’-3” top of roller by PS-202 & 204.
They will then travel down galvanized chute PS-206 onto accumulation conveyors
PS-207, PS-208 & PS-209. Here operators will grab the totes and pack out the
order into a carton or flat pack. Once the order is complete, the operator will
turn and place it on take-away conveyors J-101 & J-102 where they will be
conveyed towards the New Picking Area. Orders will be delivered to incline J-103
where they will be elevated to 6’-3” top of roller, scanned to verify the order
similar to existing and dropped into a hamper similar to existing operations.
3.6 Packing Sorter
          3.6.1 General Area Description: Drawing MCL 1006
The Packing Sorter will remain similar to the existing layout. It will receive
orders from the Existing Picking Area via EP-120, and the New Picking Area via
NP-284. It will have four (4) diverts, one (1) divert each going to the
Personalization Area, the Gift Box Line, the Jewelry Packing Area and the Gift
Wrap Line.
The throughput requirements for this sorter will be greatly reduced by going to
pick to carton. It will no longer have to handle 100 % of the orders going to
shipping because 60% — 70% will now bypass the packing area.
3.7 Packing Area
          3.7.1 General Area Description
The Packing Area will receive all orders that require a gift box, or have
jewelry items and non-jewelry items. These orders will be sent to Divert 2 on
the Packing Sorter and accumulate on gravity conveyor PS-120 & 121. Once the
operator has placed the gift boxes into the carton, they will push it onto take
away-line P-101. Orders will be conveyed by P-101 and P-102 into the Packing
Area and accumulate on P-103, 104 & 105 at 30” top of roller. Operators will
pull orders from these lines, perform the packing operations, and place them on
take away lines P-106 and P-108. These lines will deliver the packed orders to
the Shipping Area via P-109.

22



--------------------------------------------------------------------------------



 



3.8 Shipping Area
          3.8.1 General Area Description
The shipping area will receive orders from the New Picking Area and the Packing
Area. These orders will be merged together, accumulated and gapped. They will
then be inducted onto an In-motion scale for check weighing and bar code
scanning. Orders will divert to the appropriate shipping lane for palletization
or to the hospital lane if there is an issue.
          3.8.2 Conveyor Operation
The shipping area will receive orders from the New Picking Area via NP-153 onto
S-120, and the Packing Area via P-109 onto S-112. Orders from the New Picking
Area will be accumulated on S-121 and merged with orders from the Packing Area
at S-101. Belt conveyor S-122 will slug the orders into the merge and elevate
them from 1’-7” to 3’-4” top of roller.
Orders from the Packing area will be elevated to 9’-0” top of roller by S-112,
accumulated on S-113 and merged with recirculated cartons at S-115. The orders
will then accumulate and merge with orders from the New Picking Area at S-101.
Belt decline S-116 will decline these orders to 3’-4” top of roller and slug
them into the merge.
After merging, orders will accumulate on S-102 prior to being gapped on belt
conveyor S-103. Once gapped, orders will be inducted onto In-Motion Scale S-105
by S-104 where they will be weighed and scanned. Orders will then be diverted
down the appropriate shipping lane or to the hospital lane if there is an issue.
Orders that are destined for a full lane or mis-divert will be sent through the
recirculation line and merged back in with order coming from the packing area.

23



--------------------------------------------------------------------------------



 



3.9 Order Routing
Below is the order in which DCS will process the divert locations we receive
from WM for all orders:

  1.   Picking of VAS items

  o   (5) Pick Zones in existing picking area

  2.   VAS Process diverts

  o   (4) VAS processing areas

  3.   Non-VAS item picking

  o   (1) Pick Zone in the existing picking area     o   (14) Pick Zones in the
new picking area

  4.   Jewelry Item Picking

  o   (2) Pick Zones in the new picking area

  5.   Jewelry Gift box

  o   (2) Pick Zones in the new picking area

  6.   Gift Wrap

  o   (1) Wrapping Zone in the existing packing area

  7.   Jewelry only Packing

  o   (1) Packing Zone in the existing packing area

  8.   Gift Box

  o   (1) Pick Zone in the existing packing area

  9.   Non-Gift Box Packing (orders with Jewelry and another item)

  o   (1) Packing Zone in the existing packing area

24



--------------------------------------------------------------------------------



 



4.0 Specifications and Engineering Calculations
4.1 Loads to be Handled
This system is designed to convey both cartons and totes (totes are used for
Jewelry only orders and are not required to convey through the entire system).
The cartons represent a wide range of sizes with a large variation in the three
different dimensions.
This system was designed on the following principle: To be properly and
consistently conveyed, a carton should be longer than it is wide. If a carton is
“square” or the length and width dimensions are close to the same, the
orientation of the carton will be difficult to maintain. With respect to the
design of the system, the longest box dimension will be considered the length.
The next biggest dimension will be the width and the smallest the height.
          4.1.1 Load Sizes
Below is a table listing out specifications given to us for this proposal.

                                  RedEnvelope Carton & Tote Sizes            
Outside Dimensions Carton #   % Usage   Length   Width   Height
10A
    24.2 %     10       8       4  
12A
    3.0 %     12       10       4  
12B
    13.1 %     12       10       8  
12C
    3.4 %     12       12       12  
14A
    10.5 %     14       14       8  
15A
    3.6 %     15       15       16  
16A
    14.6 %     16       16       10  
24A
    8.7 %     24       12       12  
24B
    9.8 %     24       15       22  
28A
    1.0 %     28       18       8  
29A
    8.1 %     29       11       15  
Tote
    N/A       25       19.5       10  

  •   Average Carton Length based on percentage of usage of each length of
carton is 14.2”. We will use 15” for throughput calculations.

  o   Note: If the 10A carton is made to be 12” long, the average carton length
is still less than 15”.

25



--------------------------------------------------------------------------------



 



4.2 Throughput Calculations
Overall Throughput
Max throughput requirement: 35,000 orders per day
CPM requirement for System: 35,000 orders ÷ 16 hours/day (2 shifts) = 2,187.5
CPH
          2,187.5 CPH ÷ 60 minutes/hour = 36.5 CPM
          Therefore, design for 37 CPM
New Picking Sorter
New Picking Sorter throughput requirement: 88% of all orders will go through the
New Picking Sorter
CPM requirements: 37 CPM × 0.88 = 32.5 CPM
     Therefore, design for 35 CPM
Number of times those 35 CPM go through induction:
35 CPM × (1 (induction) + 1 (exit) + 0.35 (multiple pick aisles) + 0.15
(replenishment))
35 CPM × 2.5 times through induction = 87.5 CPM
     Therefore, design for 100 CPM
New Picking Aisle
New Picking Aisle throughput requirement: 88% of all orders will go through the
New Picking Aisles
Max CPM requirements (Jewelry Aisle): 9 CPM Avg + 10% spike = 10 CPM
     Therefore, design for 10 CPM
Number of times those 10 CPM go through induction:
10 CPM × (1 (induction) + 0.2 (multiple pick zones) + 0.5 (re-induction)) = 17
CPM
     Therefore, design for 18 CPM

26



--------------------------------------------------------------------------------



 



Existing Picking Area
Existing Picking Area throughput requirement: 24% of all orders will go through
the Existing Picking Area
Order CPM requirements: 37 CPM × 0.24 = 9 CPM
Number of times those 9 CPM go through induction:
9 CPM × (1 (induction) + 0.3 (re-induction)) = 11.7 CPM
Personalization CPM requirements: 2.2 CPM going through the Existing Picking
Area again
Total: 11.7 CPM + 2.8 CPM = 14.5 CPM
Current System handles 15 CPM
Existing Shipping Sorter
Existing Shipping Sorter throughput requirement: 95% of all orders will go
through the Existing Shipping Sorter
CPM requirements: 37 CPM × 0.95 = 35 CPM
     Therefore, design for 35 CPM
Number of times those 35 CPM go through induction:
35 CPM × (1 (induction) + 0.1 (recirculation)) = 38.5 CPM
Current System handles 30 CPM

27



--------------------------------------------------------------------------------



 



4.3 New Picking Sorter Throughput Design
Design for 100 CPM
(IMAGE) [f31349f3134905.gif]

28



--------------------------------------------------------------------------------



 



4.4 New Picking Aisle Throughput Design
Design for 18 CPM
(IMAGE) [f31349f3134906.gif]

29



--------------------------------------------------------------------------------



 



4.5 Barcode Specifications
This system is designed to read a barcode label placed in the ladder orientation
on the right side of the carton / tote. The barcode label is to be located
toward the front, bottom corner of the carton / tote as shown. A specific
location will be determined in collaboration with RedEnvelope.
The barcode specifications used for this proposal are as follows:
               4.5.1 Shipping Carton

                  Existing Picking, VAS, Packing Sorter, New Picking Induction,
New Picking Aisles, Shipping Sorter & Jewelry Packing
 
           
 
  •   Symbology:   UCC 128 subset A switching to subset C after 1Z
 
           
 
  •   Characters:   18
 
           
 
  •   Min Narrow element:   0.015”
 
           
 
  •   Pattern Height:   ³1.0”
 
           
 
  •   Quiet Space:   ³0.25”

               4.5.2 Order Tote

                  New Picking Induction & New Picking Jewelry Aisle
 
           
 
  •   Symbology:   UCC 128 subset B
 
           
 
  •   Characters:   10 (1 letter, 9 digits)
 
           
 
  •   Min Narrow element:   0.015”
 
           
 
  •   Pattern Height:   ³1.0”
 
           
 
  •   Quiet Space:   ³0.25”

               4.5.3 Replenishment Carton

                  New Picking Induction, Existing Picking Area
 
           
 
  •   Symbology:   UCC 128 subset B
 
           
 
  •   Characters:   10 (1 letter, 9 digits)
 
           
 
  •   Min Narrow element:   0.015”
 
           
 
  •   Pattern Height:   ³0.75”
 
           
 
  •   Quiet Space:   ³0.25”

30



--------------------------------------------------------------------------------



 



4.5.4 Barcode Orientation
(IMAGE) [f31349f3134907.gif]

31



--------------------------------------------------------------------------------



 



5.0   Mechanical Equipment   5.1   General System Equipment

Below are the various mechanical specifications for the different types of
equipment that DCS will be integrating into this system. This listing represents
equipment that is located throughout the various areas.

  •   Zero Pressure Accumulation Conveyors

  O   Ermanco NBA 23 – 22” B.F.

  §   Rollers: 1.9” dia. x 16 ga. rollers – 7/16” Hex steel axle, spring
retained on 3” centers

  •   ABEC Precision Bearings

  §   Frame: CRUZ channel 7 1/2'' x 1 5/8'' x 12 gauge formed channel     §  
Drive Belt: 2” wide w/welded splice     §   Zones: 3’ zones with CRUZcontrol
photo eyes

  O   Ermanco XP43CZ Xenopressure – 22” B.F.

  §   Rollers: 1.9” dia. x 16 ga. rollers – 7/16” Hex steel axle, spring
retained on 3” centers

  •   ABEC Precision Bearings

  §   Frame: CRUZ channel 7 1/2'' x 1 5/8'' x 12 gauge formed channel     §  
Drive Shaft: 1” dia. TG&P cold rolled steel     §   Zones: 3’ non-contact zones
with CRUZcontrol photo eyes

  •   Transportation Conveyors

  O   Ermanco XenoROL XR40 – 22” B.F.

  §   Rollers: 1.9” dia x 16 ga. rollers – 7/16” Hex steel axle, spring retained
on 3” centers

  •   ABEC Precision Bearings

  §   Frame: CRUZ channel 7 1/2'' x 1 5/8'' x 12 gauge formed channel     §  
Drive Shaft: 1” dia. TG&P cold rolled steel

  •   Incline/Decline Belt Conveyors

  O   Ermanco CRUZbelt 15 deg Inclines/Declines – 22” B.F.

  §   Rollers: 1.9” dia. x 16 ga. rollers – 7/16” Hex steel axle, spring
retained on 6” centers

  •   ABEC Precision Bearings

  §   End Pulleys: 2-1/2” dia. for smooth transition of small products     §  
Belting: Monofilament Belt     §   Frame: CRUZ channel 7 1/2'' x 1 5/8'' x 12
gauge formed channel     §   Take-up: Self aligning

32



--------------------------------------------------------------------------------



 



  •   Live Roller Curves

  O   Ermanco RLC 25 – 22” B.F.

  §   Rollers: 1.9” dia. x 16 ga. rollers – 7/16” Hex steel axle, spring
retained on 3” centers with true taper

  •   ABEC Precision Bearings

  §   Frame: CRUZ channel 7 1/2'' x 1 5/8'' x 12 gauge formed channel     §  
Drive Belt: Spliceable with greater tensile strength than standard v-belts

  •   Lineshaft Curves

  O   Ermanco XR40 Curves – 22” B.F.

  §   Frame: CRUZ channel 7 1/2'' x 1 5/8'' x 12 gauge formed channel     §  
Rollers: Rollers: 1.9” dia. x 16 ga. rollers – 7/16” Hex steel axle, spring
retained on 3” centers     §   Drive Shaft: 1” dia. TG&P cold rolled steel

  •   Belt Curve

  O   Transnorm Systems TS1500/140 Power Belt Curve

  §   38”Inside Radius     §   90° Power Curve     §   Belt Width: 21”, 22”
between guards     §   Drive: 1 HP SEW Eurodrive motor and reducer 230/460/60/3
    §   Belt: Black, High Friction, Clipper Laced

  •   Trash Conveyor

  O   HK Systems BSE Slider Bed Belt Conveyor

  §   End Drive with 4 1/2” dia. lagged pulley with 1 3/16” Shaft     §   End
Take-up with 3 1/2” dia. pulley with 1 1/8” square shaft     §   7 1/2” deep x
10 ga. formed channel frames     §   Center take-up with 3 1/2” dia. pulley

5.2   Sortation Conveyor

  •   Brake/Spacer Belt Conveyor

  O   Ermanco CRUZbelt– 22” B.F.

  §   Slider Bed: Formed pan     §   End Pulleys: 2-1/2” dia. for smooth
transition of small products     §   Belting: Monofilament Belt     §   Frame:
CRUZ channel 7 1/2'' x 1 5/8'' x 12 gauge formed channel

33



--------------------------------------------------------------------------------



 



  •   High Speed Sorter

  O   Ermanco NBS 30 Wave Sorter

  §   Frame: 5 3/4” x 10 ga     §   End Pulley: 6-5/8” deep x 10 ga. frame, 4”
dia. flat face     §   End drive: 20-7/8” deep x 7 ga. frame, 8” dia. pulley
flat face     §   Wave Diverter: 9-1/4” deep x 10 ga. frame, 6 rows of wheels  
  §   Belts: PVC 1.25” w x .203” thick, 85 Durometer     §   Belt guides: Low
friction UHMW

  •   4-Directional Sorter Conveyor (New Picking Area)

  O   Ermanco ERS

  §   1/2 HP VFD Reversible Drive     §   5-strands on 4” centers     §  
(2) receiving UBT’s with Reversing DC Powered Rollers

34



--------------------------------------------------------------------------------



 



  5.3   Conveyor Schedule

35



--------------------------------------------------------------------------------



 



  5.4   Mechanical Equipment Literature

36



--------------------------------------------------------------------------------



 



  6.0   Conveyor Control System     6.1   General Scope

The control system design, hardware design, and controls installation will meet
the National Electric Code. We have not included any cost or schedule impact for
design, installation, or equipment modifications required as a result of local
codes or special customer specifications. Layout drawings will show the location
of all control devices, including sensors, panels, operator stations, etc.;
however, conduit drawings are not provided. The electrical drawings will be
produced in general accordance with the Joint Industrial Council standards. All
electrical layouts and schematics will be computer generated.
The customer is responsible for providing the following power:

  •   480V/3ph/60Hz power to the line-side of disconnects in the individual
motor control panels. There could be one to three individual control panels for
the entire system, requiring a total of 400 Amps with a maximum Short Circuit
Current Rating of 5,000 Amps per control panel. Control power will be
transformed to 120V/1ph/60Hz and 24Vdc to provide power for logic relays, motor
starters, photoelectric, and limit switches and other conveyor control
equipment. This control power source is not conditioned, nor is it intended to
survive the loss of plant utility power. When plant utility power fails, all
electrical devices associated with this source will fail to the OFF state. When
power is restored, a re-initialization sequence is required to return the system
equipment to an operational mode.

  6.2   General Electrical Installation Details

A. Panel Build
Build and wiring included.
B. Electrical installation
Our installation crew will consist of personnel from DCS, Inline Elec. and
In-Tech Controls.
EMT Conduit w/ Nema 1 boxes with Wire Nut Connections.
All wiring materials supplied by Inline or In-Tech.
Standard Installation — weekday/1st shift with possible Saturday tie in.
C. System startup
Startup and Debug will start after installation is complete and enough product
is available to test with.

37



--------------------------------------------------------------------------------



 



  6.3   Electrical Equipment listing as a complete system per design

A. Control Panel Specifications

  O   - (-) Control Enclosures, Nema 12, floor mount with:

- (-) Disconnects, 480 volt, 3 phase
- (-) Control Transformer, 480Vac x 120Vac
- 480Vac Fusing & Breakers
- 120Vac Fusing & Breakers
- (71) IEC Manual Motor Starters
- (13) AB Frequency Drives
- (1) Enclosure Lighting Transformer and Disconnect
- (-) Allen Bradley Control Logics, Flex I/O Output Card Fusing
- (2) Start/Stop master control
- (-) 4 Light Stack and Alarm
- (-) 1 Door Port and Receptacle
- (1 Lot) Terminals, Duct, Wire, etc......
B. Field Devices
- (90) Allen Bradley sensing devices
- (23) Pull Cords
- (84) Motor Safety Toggle Switches
- (2) Air Switch
- (1) Encoders – Assuming Wave Sorter Comes With
- Wiring for 50 Solenoids
C. Push Button Stations
- (2) PB Stations w/ 1-Lighted E-Stop

38



--------------------------------------------------------------------------------



 



6.4   DCSware Conveyor Control Software

  6.4.1   Material Flow Applications

Two main applications manage the flow of material through the system, System
Flow Control and Link Administrator.

  A. System Flow Control

The System Flow Control (SFC) application manages the barcode scanners, pick
location hierarchy, sorters, and PLC communications.
(SCREEN SORT IMAGE) [f31349f3134908.gif]

      6.4.1.A.1 Sorter Manager

SFC’s Sorter Manager utility is used to configure the conveyor system’s sorters.
Each Sorter has the following configurable parameters available:

              Field   Value   Type   Comments  
ID
  Identifies Sorter   VARCHAR(2)   Unique ID for Sorter
 
           
Description
  Sorter Name   VARCHAR(20)   Sorter Name
 
           
ShortDescription
  Short Description   VARCHAR2(6)   Used to link system messages with the
appropriate sorter. Found in the application logs.
 
           
OPCTopic
  Identify which PLC to communicate with   VARCHAR(10)   Must be setup in RSLinx
first
 
           
GiftBoxLane
  Gift box lane   INT   Designate the lane for cartons with
Gift Box = ‘Y’
 
           
NoReadLane
  Identify the no read lane   INT   When a barcode is unread
 
           
UnderWeightLane
  Under Weight Lane   INT   Assigns this sorters under weight lane; Ignore if no
scale present

39



--------------------------------------------------------------------------------



 



              Field   Value   Type   Comments  
OverWeightLane
  Over Weight Lane   INT   Assigns this sorters over weight lane; Ignore if no
scale present
 
           
CartonNotFoundLane
  Carton Not Found Lane   INT   If the barcode is not found in the database, the
package will be sent to this lane.
 
           
SorterRunningTag
  Sorter Running Tag   VARCHAR(20)   Internal Status Flag
 
           
HBTag
  Heart Beat Tag   VARCHAR(20)   Establishes communication with the PLC
 
           
BarcodeTag
  Barcode Tag   VARCHAR(20)   Scanned Barcode
 
           
IDTag
  ID Tag   VARCHAR(20)   Internal Tracking Tag
 
           
DiverTag
  Divert Tag   VARCHAR(20)   Internal Tracking Tag
 
           
ConfirmTag
  Confirm Tag   VARCHAR(20)   Internal Tracking Tag
 
           
FailTag
  Fail Tag   VARCHAR(20)   Internal Tracking Tag
 
           
PauseInductionTag
  Pause Induction Tag   VARCHAR(20)   Instructs the sorter to stop induction
 
           
Scale
  Scale Present   VARCHAR(1)   Barcode Tag will include a weight string
 
           
IPAddress
  IP Address   VARCHAR(15)   IP Address
 
           
NumberOfDiverts
  Number of Diverts   INT   Number of Diverts
 
           
TypeOfSorter
  Type of Sorter   VARCHAR(1)   Type of Sorter

(SCREEN SORT IMAGE) [f31349f3134909.gif]
*Note: Sample images only – actual application may vary in appearance and
functionality.

      6.4.1.A.2 Carton History

The SFC records the creation and divert history of each carton. This information
is stored in the CartonHistory table. This information is used to assist with
troubleshooting.

40



--------------------------------------------------------------------------------



 



      6.4.1.A.3 Carrier Management

The lane assigned to a shipping carrier can be modified at anytime through the
SFC. Any cartons that have passed through the shipping sorter’s scan tunnel will
not be aware of the change. It is best to perform carrier management while the
shipping sorter has stopped or is empty.

      6.4.1.A.4 Completed Cartons (Shipped Cartons)

Cartons that have been confirmed are removed from the Carton table (and
CartonHistory) and transferred to the CompletedCarton (and
CompletedCartonHistory) table. The purpose of this move is to keep the
production tables small in order to maximize efficiency. The Completed Cartons
are purged according to the value of Configuration Parameter 1110 (Purge Old
Carton Data).

  B.   Link Administrator

The Link Administrator (LinkAdmin) manages the communications between the DCS
Flow Applications and Manhattan. The primary means of communication are via File
Transfer Protocol (FTP) and Socket Messaging, both of which are explained in the
messaging section of this document.

      6.4.1.B.1 Carton Weight Tolerance

When a carton is downloaded the minimum weight and maximum weight are calculated
based on the Tolerance field in the CartonSize table.

      6.4.1.B.2 Configuration Parameters

                  ID   Description   Default Value   Comments  
ID
  Identifies Sorter   VARCHAR(2)   Unique ID for Sorter
 
               
1000
  Do Passwords Expire?   NO    
 
               
1010
  Days before a password expires     90      
 
               
1100
  Purge Old Carton Data   YES   Disabled only during debug
 
               
1110
  Days to keep Old Carton Data     90     Not to exceed 120 days
 
               
1200
  Purge Log Files   YES   Disabled only during debug
 
               
1210
  Days to Keep Log Files     120     Not to exceed 120 days
 
               
1400
  Wave File Download Path   C:\\DCS\\Downloads\\    
 
               
1410
  Wave Data Flag File Name   WAVE.flg   Signals that the wave has been
completely transferred and is ready to be processed.
 
               
1420
  Dump Directory for Processed
Wave Files   C:\\DCS\\Downloads\\ Processed\\   Once a Wave download has been
processed, the file is renamed and transferred to this directory.
 
               
1430
  Purge Processed Wave Files   YES   Disabled only during debug
 
               
1440
  Days to keep processed wave files     90     Not to exceed 120 days
 
               
1500
  CommLink – Server IP Address     192.168.0.100      
 
               
1502
  CommLink – Server Port     5002      
 
               
1504
  LinkAdmin – Socket Port     5001      

41



--------------------------------------------------------------------------------



 



C. 3rd Party Applications

      6.4.1.C.1 Microsoft SQL Server 2000

Configuration Parameters and all system data is stored in this database.

      6.4.1.C.2 RSLinx

We use Rockwell Automation’s OPC Server to communicate with the conveyor
system’s Automation Controllers over Ethernet.

      6.4.1.C.3 Kassel dOPC Runtime

OPC Client tools to communicate with RSLinx.

      6.4.1.C.4 SDAC Runtime

SQL Server Data Access Client used to communicate with MSSQL.

   D. Training

      6.4.1.D.1 Operator Training

Training will take place during the commissioning phase and will be in a group
format. An explanation of the standard functions and basic controls will
highlight the demonstrations followed by a question and answer session.

      6.4.1.D.2 Administrator Training

An in depth training session will take place during the installation phase and
continue through debug and commissioning. The Administrator Training will cover
all functions of each program, all configuration settings, and recovery
procedures.

      6.4.1.D.3 Operator Manuals

An operator manual will be provided for each application. The manuals will
include an explanation of the application’s controls and configuration
parameters.

42



--------------------------------------------------------------------------------



 



      6.4.1.D.4 Defined Parameters

A complete list of parameters and their values will be supplied to ensure
inadvertent changes are not experienced by the system.

  6.4.2   Messaging

There will be three different messaging protocols between DCS and WM. They are
FTP, TCP Sockets (DCS is “listener”), and TCP Sockets (DCS is “talker”). For the
remainder of this document, server is the same as “listener” and client is the
same as “talker” as referenced in the RE documents. These messages will be
passed back and forth between the Comlink box (on a WM computer) and the Link
Administrator on the server provided to DCS.

  A.   DWAVE

The FTP protocol will be used for the initial download of the wave. The download
includes information such as carton number, pick ticket control number, divert
areas, and other information critical for downstream processing of cartons. This
will be a flat file that will be processed by the DCS Download Manager at a
specified interval. WM will download the file, then when completely downloaded,
change the filename. This will signify to DCS that it is complete and ready to
be processed.

      6.4.2.A.1 Format

The initial download message is a comma-delimited file with the following field
definitions. Each line will be prefixed with “WAVE”. The final layout is TBD
based upon further discussions with RE. Below is the current layout and for the
most part is correct. The addition of new divert areas and not using the flags
(GB, N, PH, etc) as much are the major changes. An example is: WAVE    ,
00012345670034958863,10,101,102,00000001.0000,65    , 1Z94E28V0322496081    ,
A003314639,20070220068
,GB,        ,        ,        ,        ,ABREWSTER      ,20070220120648.

              Field   Value   Type   Comments  
Message Type
  Wave, Pick, etc.   VARCHAR2(5)   Identifies the process that generated the
message from WM. WAVE for initial Download.
 
           
Carton Number
  CARTON_HDR.CARTON_NBR   VARCHAR2(20)   Unique ID for Carton.
 
           
Carton Status
  CARTON_HDR. STAT_CODE   NUMBER(2)   The Status of the carton in the outbound
process. For all messages generated during the wave, the value is ’10’
(Printed).
 
           
Location Zones
  ALLOC_INVN_DTL.PIKR_NBR where
ALLOC_INVN_DTL.CARTON_NBR =
CARTON_DTL.CARTON_NBR and
ALLOC_INVN_DTL.CARTON_SEQ_NBR
= CARTON_DTL.CARTON_SEQ_NBR
and CARTON_DTL.MISC_INSTR_CODE_1   VARCHAR2(50) ALLOC_INVN_DTL.PIKR_ NBR is
NUMBER(3)   WM sends the pick zones for any eligible divert. See 1.1.1

43



--------------------------------------------------------------------------------



 



              Field   Value   Type   Comments  
Estimated Weight
  CARTON_HDR.EST_WT   NUMBER(13,4)   Sum total of the unit weight of the SKU’s
in the carton plus carton weight.
 
           
Ship Via
  CARTON_HDR.SHIP_VIA   VARCHAR2(4)   Indicates the initial Ship Via for the
carton.
 
           
Tracking Number
  CARTON_HDR. TRKG_NBR   VARCHAR2(30)   Indicates the tracking number for the
carrier.
 
           
Tote ID
  CARTON_HDR.PLT_ID   VARCHAR2(20)   Indicates the Tote ID to which the carton
(or collate) is tied. This is BLANK on the initial download.
 
           
Pickticket Control
Number
  CARTON_HDR.PKT_CTRL_NBR   VARCHAR2(10)   Links the carton with the pick ticket
it is associated with.
 
           
Wave Number
  CARTON_HDR.WAVE_NBR   VARCHAR2(12)   Wave number for the Carton. Based on the
RE operational flow,
 
           
Special Processing
Flag 1
  Carton_Hdr.Misc_Instr_Code_1   VARCHAR2(2)   A value of ‘GB’ identifies Carton
as requiring a Gift Box
 
           
Special Processing
Flag 2
  Carton_Hdr.Misc_Instr_Code_2   VARCHAR2(2)   A value of ‘N’ indicates Ship
Alone carton
 
           
Special Processing
Flag 3
  Carton_Hdr.Misc_Instr_Code_3   VARCHAR2(2)   A value of ‘PH’ indicates a Pack
and Hold Carton
 
           
Special Processing
Flag 4
  TBD   VARCHAR2(2)   TBD or future use
 
           
Special Processing
Flag 5
  TBD   VARCHAR2(2)   TBD or future use
 
           
Last Modified User
ID
  CARTON_HDR.USER_ID   VARCHAR2(15)   Last modified user ID. This is the Wave
program for the initial download.
 
           
Date Time Stamp
  Sysdate   DATE   YYYYMMDDHHMMSS

Please note: All ‘AlphaNumeric’ and ‘Character’ fields are assumed to be left
justified and padded with spaces. All ‘Numeric’ fields are assumed to be right
justified and padded with leading zeros. Also, all values currently marked as to
be determined (TBD) can be populated if needed based on requirements of the MHS
system.

  B.   DSHIP

This is a TCP socket message where DCS is the client and Comlink is the server.
Once a carton is physically packed, it is placed on the conveyor for delivery to
the shipping sorter. The carton moves through an in-line scan/weigh machine. If
the carton is in the appropriate status and the actual weight is in tolerance,
the carton is assigned a final shipping lane based on the ship via. Upon
diverting, a divert confirm message is sent to WM to complete the carton packing
and manifesting process.
The message from WCS to WM is formatted as follows and updates the following
fields: SHIP,00012345670034927142,5,0.9400,WCS,20070220125429

              Field   Value   Type   Comments  
Message Type
  SHIP   VARCHAR2(5)   Identifies the process that generated
the message from WCS
 
           
Carton Number
  Return of carton nbr   VARCHAR2(20)   Unique ID for Carton.
 
           
Shipping Lane
  Final Shipping Lane   VARCHAR2(2)   WCS sends the final shipping zone to WM
for reference. If this is a two-byte code, then it may be mapped to CARTON_HDR.
CARTON_DIVRT_CODE
 
           
Actual Weight
  Actual Weight for carton   NUMBER(13,4)   Mapped to CARTON_HDR. ACTL_WT

44



--------------------------------------------------------------------------------



 



              Field   Value   Type   Comments  
Last Modified User ID
  WCS       VARCHAR2(15)   Mapped to CARTON_HDR. USER_ID
 
           
Date Time Stamp
  Sysdate   DATE   Mapped to CARTON_HDR. MOD_DATE_TIME

  C.   DPICK

This is a TCP socket message where DCS is the server and Comlink is the client.
At the completion of the picking of a zone, WM sends an update message to WCS
indicating the completion of the zone. The format is as follows: PICK
        ,00012345670034948918,20,T000054448 ,120
        ,MSAIDAM      ,20070220094601

              Field   Value   Type   Comments  
Message Type
  PICK   VARCHAR2(5)   Identifies the process that generated the message from
WM. PICK for message generated from RF Pack Pick Cart function.
 
           
Carton Number
  CARTON_HDR.CARTON_NBR   VARCHAR2(20)   Unique ID for Carton.
 
           
Carton Status
  CARTON_HDR. STAT_CODE   NUMBER(2)   The Status of the carton in the outbound
process. ‘15’ for cartons with multiple picks or ‘20’ for completed cartons.
 
           
Tote ID
  CARTON_HDR.PLT_ID   VARCHAR2(20)   Indicates the Tote ID to which the carton
(or collate) is tied. Always prefixed with a ‘T’
 
           
Location Zones
  ALLOC_INVN_DTL.PIKR_ NBR is NUMBER(3)   VARCHAR2(50)   WM sends the pick zone
that JUST COMPLETED picking. WCS directs the tote to the next zone as specified
on the initial download.
 
           
Last Modified User ID
  CARTON_HDR.USER_ID   VARCHAR2(15)   Last modified user ID. This is the Wave
program for the initial download.
 
           
Date Time Stamp
  Sysdate   DATE   YYYYMMDDHHMMSS

  D.   DTOTE

This is a TCP socket message where DCS is the server and Comlink is the client.
After a pick ticket/collate is associated with a tote, WM sends an update
message to WCS indicating the tote (‘T’ type tote) to collate assignment. This
allows DCS to update the carton information and associate tote scans with the
proper carton. The format is as follows: TOTE 
,00012345670034957880,10,T000026728  ,SMO0  ,20070220110428

              Field   Value   Type   Comments  
Message Type
  TOTE   VARCHAR2(5)   Identifies the process that generated the message from
WM. TOTE for message generated from RF Make Pick Cart function.
 
           
Carton Number
  CARTON_HDR.CARTON_NBR   VARCHAR2(20)   Unique ID for Carton.
 
           
Carton Status
  CARTON_HDR. STAT_CODE   NUMBER(2)   The Status of the carton in the outbound
process. ‘10’ for most cartons, ‘15’ or ‘20’ for totes out of Personalization.
 
           
Tote ID
  CARTON_HDR.PLT_ID   VARCHAR2(20)   Indicates the Tote ID to which the carton
(or collate) is tied. Always prefixed with a ‘T’
 
           
Last Modified User ID
  CARTON_HDR.USER_ID   VARCHAR2(15)   Last modified user ID. This is the Wave
program for the initial download.
 
           
Date Time Stamp
  Sysdate   DATE   YYYYMMDDHHMMSS

45



--------------------------------------------------------------------------------



 



Exceptions/Special Conditions:

  §   The Personalization process utilizes different tote types. Only ‘T’ type
totes, however, are placed on the conveyor system.

         
 
  6.4.2.D.1   DTOTE may be updated to contain 2 additional fields. Red Envelope
is still working with Manhattan on this. These 2 fields will be for shipping
(telling DCS if it is ok to ship) and will show up in the “TOTE” message. This
message will be sent out as soon as the order is picked complete. This allows
plenty of time to get a response from WM before the order gets to the shipping
sorter. The format will be as follows:

             
Ship_Flag_Stat
  10, 90, 80   Number(2)   Field indicates the status of manifesting checks:
10 indicates that the checks have not been performed
90 indicates that the checks have been passed
80 Indicates that the checks have failed
 
           
Failed_Manif_check_reason
  Null   VARCHAR2(20)   This field is only updated when the Ship_fllg_Stat goes
to 80 and indicates the reason for failure

E. DCNCL
This is a TCP socket message where DCS is the server and Comlink is the client.
It is possible to cancel a wave. This in effect tells DCS to remove the cartons
and other records related to this wave from the database. WM sends an update
message to the WCS system with a cancel wave message in this format: DCNL —
CNCL  ,20070213148

              Field   Value   Type   Comments  
Message Type
  CNCL   VARCHAR2(5)   Designates Cancelled Wave
 
           
Wave Number
  CARTON_HDR.WAVE_NBR   VARCHAR2(12)   Wave Number. WCS deletes all cartons that
have this wave number.

WCS deletes the carton records in its database with the same wave number as
above. If a new wave is run with the same pick tickets, new carton numbers are
created, so duplicate cartons should not exist in either the WM or the WCS
database.
F. DSVIA
This is a TCP socket message where DCS is the server and Comlink is the client.
It is possible to change the shipping method of an entire pick ticket. WM
generates the following message for each pick ticket: SVIA ,A003307503,69
,ABREWSTER         ,20070216124911

46



--------------------------------------------------------------------------------



 



              Field   Value   Type   Comments  
Message Type
  SVIA   VARCHAR2(5)   Identifies the process that generated the message from
WM. SVIA message is generated from UI Pickticket Inq/Maint function.
 
           
Pickticket Control Nbr
  PKT_HDR.PKT_CTRL_NBR   VARCHAR2(10)   This is the Pick ticket Control Number
for which the Ship Via has been changed.
 
           
Ship Via
  PKT_HDR.SHIP_VIA   VARCHAR2(4)   This is the new Ship Via that has been
changed through the UI option.
 
           
Last Modified User ID
  PKT_HDR.USER_ID   VARCHAR2(15)   Last modified user ID. This is the Wave
program for the initial download.
 
           
Date Time Stamp
  Sysdate   DATE   YYYYMMDDHHMMSS

Exceptions/Special Conditions:

  •   WCS uses the Pick ticket Control Number sent in the above message to cross
reference the carton number to update.     •   New shipping labels are required
for cartons involved with the shipping change prior to loading on the truck.
Since the carton can be in any stage of the process when this change occurs, all
cartons, so changed must be sent to the exceptions lane at the end of the
shipping sorter. At this point, new shipping labels are applied to the carton
and the carton is manifested manually

G. Eligible Divert Areas

      Following is a list of possible divert areas and the order in which DCS
will process these diverts. This information will be passed down to DCS via the
WAVE FTP download in the Location Zones field. Each zone will be separated by a
comma. The numbers are just a reference, and can be changed, but the order needs
to stay the same. For example, “Picking of VAS items” must always have lower
numbers than “VAS Process diverts”, but don’t necessarily have to be numbered
110-150. Below is the list:

  O   Picking of VAS items

  §   (5) Pick Zones in existing picking area (110 – 150)

  O   VAS Process diverts

  §   (4) VAS processing areas (160 – 190)

  O   Non-VAS item picking

  §   (1) Picking Zone in the existing picking area (200)     §   (14) Picking
Zones in the new picking area (210 — 340)

  O   Jewelry Item Picking

  §   (2) Picking Zones in the new picking area (350, 360)

  O   Jewelry Gift box

  §   (2) Picking Zones in the new picking area (350, 360)

  O   Gift Wrap

  §   (1)Wrapping Zone in the existing packing area (370)

  O   Jewelry only Packing

  §   (1) Picking Zone in the existing packing area (380)

  O   Gift Box

  §   (1) Picking Zone in the existing packing area (390)

47



--------------------------------------------------------------------------------



 



6.4.3 Testing
In order to ensure a smooth install, DCS will require testing of the interface
between two software systems prior to startup. Socket connections as well as the
FTP download capability will be tested ahead of the go live date. To accomplish
this, DCS requests that RedEnvelope/Manhattan set up a second Comlink box that
will run parallel with the main Comlink. This will allow QC software to continue
running production, during the testing phase. Three different types of messages
should be tested. This will require that the socket server, client, and FTP
protocol be set up on the test Comlink box. The FTP download should be laid out
as described above (the WAVE download), in order to ensure that the application
properly inserts the data into the database.
The client setup will send the DTOTE, DSVIA, DPICK, DCNCL messages to the DCS
software test computer. The server will wait for the DSHIP message from the DCS
software.
In order to do the testing DCS requests a test computer on the network to VPN
into. This will enable DCS to remotely place programs on the test computer, thus
allowing for faster turnaround on changes.
DCS will be ready for testing by 4/11/07. Testing may begin on this date, or
once the RedEnvelope side is up and running.
6.4.4 Training
Training will be one of the most important steps in a successful transfer of
ownership from DCS to RedEnvelope at the completion of the project. This will be
an ongoing process throughout development and debug on through system sign-off.
It will be very beneficial to have a RedEnvelope employee/employees meet with
the DCS installers/programmers each day to get a feel of the software and
general flow of the system. Ideally, this person will be a manager or IT
personnel.
The hands on involvement by RE will be key in this process. All normal
operations should be handled by RE. If there is confusion or any questions, DCS
will be available to assist. If any issues arise, it is best to leave the system
exactly as it is and come get a DCS employee to check it out. This allows DCS to
see what caused the issue in order to more quickly fix the bug or mechanical
issue.
During the run-off period, DCS will conduct a two hour training session with all
managers who will be directly involved with using the DCS software. A second
training session can be scheduled for the following day if it is needed.
Documentation will be provided at this time.

48



--------------------------------------------------------------------------------



 



7.0   DCSware HMI Software Specifications   7.1   General Pages

Material Handling Status
DCSware HMI’s use a color coding scheme based off of the existing Wonderware HMI
to display the current system status. Every piece of conveyor in the system will
have the following color-coding scheme:
Standard Conveyor Colors

             
 
  O   Off   -Grey
 
  O   Running   -Green
 
  O   E-stop   -Red
 
  O   Fault   -Blue
 
  O   Jammed   -Yellow
 
  O   Full   -Orange

Additionally, the DCSware system will display the specific location of each
e-stop pull cord or pushbutton activated in the system (provided there is a hard
input for each e-stop).
Ease of use
DCSware HMI’s employ a menu navigation system similar to that used in Microsoft
Windows. The DCSware screens consist of an Overview screen which contains the
status for the entire conveyor system. Detail view screens for specific area are
also provided to display a zoomed in view of a particular area of the conveyor.
Links to these areas are provided from the menu, or the navigation tabs at the
bottom of the screen. Individual detail pages include AutoCAD drawing conveyor
numbers, active e-stop cords, control panel status, and conveyor color status
relevant to the conveyor displayed on the page.
7.1.1 Overview and Detail View Pages
The Overview and Detail View pages will all contain the following:

•   System View and Status – A view of the conveyor for that area (entire system
in the case of the Overview screen, or a section of the overall system for a
Detail View screen)

49



--------------------------------------------------------------------------------



 



(SCREEN SHOT IMAGE) [f31349f3134910.gif]

•   Menu – The menu provides access to various functions:

(SCREEN SHOT IMAGE) [f31349f3134911.gif]

  O   System Views – access to Detail View screens     O   Users (not shown on
menu above) – this can be added upon request to provide secure access to certain
functions (system shutdown, for example)     O   System Start/Stop – displays
the system start/stop pop up page     O   Help

  §   Conveyor color scheme – displays the conveyor color pop up page     §  
About DCSware – displays contact information

50



--------------------------------------------------------------------------------



 



  •   Navigation Tabs – located across the bottom of the screen, these tabs
provide quick access to the zoomed in detail view screens     •   Conveyor Color
Key – located in the bottom right corner of the screens, this section explains
the meaning of the conveyor colors     •   Date – today’s date appears in the
upper right hand corner of all main pages
Time – the current time appears in the upper right hand corner of all main pages

51



--------------------------------------------------------------------------------



 



7.1.2 Overview Main Page
(IMAGE) [f31349f3134912.gif]

  •   This page will display a low detail view of all DCS conveyor     •   Able
to diagnose the status of entire areas at a glance

52



--------------------------------------------------------------------------------



 



User Security
Available upon request, user login/logout control can be added to provide some
level of security so that only certain people have the ability to perform
certain functions (such as turning the conveyor system on or off and shutting
down the DCSware system).
Typical DCS User Security includes:
—       Guest account – can view conveyor status
—       A maintenance account – can perform maintenance tasks
—       A management/full control account – can add users and fully control the
system
Alarms
Events that require immediate user intervention are displayed on every page.
Standard DCSWare HMI systems display:
—       Jams
—       Motor faults
—       E-stops
Example Alarm Window – displays on every screen if there is an alarm
(SCREEN SHOT IMAGE) [f31349f3134913.gif]
Starting Sections of the System
Many conveyor systems are divided into functional zones. These zones can be
started and stopped individually or globally from the DCSware system.
Real Time Information
The DCSware system tracks and records real-time data on the performance of the
conveyor system and displays it on the screens (usually on the zoomed detail
view screen for a particular area). This data is not logged and resets at
midnight.
Example of data types that are typically recorded:
—    Sorters

  O   Induction count     O   Divert failure count     O   No Read count     O  
No Reads percentage

—    Per Divert Lane

  O   Divert Count     O   Full Count

53



--------------------------------------------------------------------------------



 



Other types of data can also be tracked in real-time, for example e-stop counts,
and can also be displayed. DCSware can also log data to a database for history
tracking, but this feature is an add-on cost to the end user (See Data Logging
Option below).
User Help
User help is available from the menu button and provides multiple interfaces:

  –   A page describing the colors and what they mean     –   A page with DCS
Contact information

7.2        DCSware HMI System Hardware     Primary Setup for Two or less HMI
Locations:

  –   Dell Desktop with monitor, keyboard, mouse

  o   Touch Screen Optional

  –   Enclosure for the computer     –   Windows Operating System Licensing    
–   Development Software System Licensing     –   1/2 hour UPS system

    Primary Setup for Three or more HMI Locations:

  –   Terminal Services Computer     –   CAL Licensing equal to the number of
HMI Locations     –   1/2 hour UPS system     –   One Thin Client with monitor,
keyboard, mouse per location

  o   Touch Screen Optional

  –   Enclosure for the computer

7.3        Optional Software Modules

  7.3.1   Shift Time Module

Daily Statistics are recorded for up to three shifts. The current days shifts
are displayed on the touchscreen. Any statistic that is currently displayed on a
per-day level can be displayed on a user configurable three shift level.

  7.3.2   Data Logging Module

Data logging is available as an option. Data logging comes with the following
hardware:

  –   An additional computer     –   Data storage for 1 year     –   Microsoft
SQL processor licensing, allowing unlimited connections by client’s local
computers.     –   1/2 hour UPS system

54



--------------------------------------------------------------------------------



 



Standard statistics recorded are:

  –   jam counts and jam lengths     –   motor fault counts and motor fault
lengths     –   full counts and full lengths     –   motor on counts and motor
on lengths     –   motor off counts and motor off lengths     –   E-stop counts
and E-stop lengths     –   sorter induction counts     –   sorter individual
divert counts     –   sorter no read counts     –   sorter divert failure counts
    –   sorter divert full counts  

      * This information is recorded and stored hourly or by shift

  7.3.3   Reporting Module

This module is to be purchased in conjunction with the Data Logging Module in
Section 7.3.2. The base reporting model includes all the necessary software to
connect five concurrent users to the software system as well as the development
of three custom reports. These reports are to be developed and designed by the
end user. One report may be designated as a ‘conveyor health’ report and will be
designed by DCS and contain information concerning jams, e-stops, and sorter
information for the past week in total. Reporting is done utilizing Crystal
Reports software. DCS will provide training to enable customization by the end
user.



55



--------------------------------------------------------------------------------



 



8.0   Items to Provide   8.1   DCS to Provide

In addition to the items specifically outlined elsewhere in this proposal, DCS
will also provide:

  1)   Conveyor components, supports, devices, and guarding as specified in this
proposal.     2)   All PLC level, hardwired and pneumatic controls required for
the proper operation of the conveyor system, as defined in this proposal.     3)
  Responsibility for implementing the proposed system, including Project
Management for coordinating the design, engineering, scheduling, and
installation of the proposed system.     4)   A properly supervised, trained,
non-union work force for the mechanical installation, air piping and field
wiring of the proposed system.     5)   All necessary lift equipment to
facilitate the mechanical and electrical installation of the system as proposed.
    6)   Compliance with the most recent version of applicable OSHA, CEMA, and
ANSI standards, as written at the time of this proposal. We will also comply
with any state and local codes and requirements, however the cost and schedule
impact of compliance with any state or local codes (such as layout
modifications, equipment ratings, permits and the cost of obtaining them, etc.)
are not included in this proposal.     7)   Regular clean up of the job site
during installation, including trash and packing material removal to
customer-provided dumpsters.     8)   Three (3) copies of maintenance manuals
with spare parts listings, as-built layout drawings and electrical schematics at
the completion of the project. A preliminary spare parts listing will be
provided prior to system implementation to aid RedEnvelope in obtaining the
appropriate parts to support the system commissioning.

56



--------------------------------------------------------------------------------



 



8.2   RedEnvelope to Provide (or Others)

  1)   All fire protection equipment required as a result of the system
installation, including sprinklers, fire door openings, fire doors and alarm
signals to the conveyor control system.     2)   Any electrical or mechanical
permits as required by state or local authorities.     3)   480V/3ph/60Hz power
to the line-side of disconnects in the individual motor control panels. There
could be one to three individual control panels for the entire system, requiring
a total of 400 Amps with a maximum Short Circuit Current Rating of 5,000 Amps
per control panel.     4)   Additional SKU storage mediums and installation as
outlined by DCS in this proposal.     5)   A good supply of 100 psi clean, dry
air to multiple points around the system as indicated by DCS.     6)  
Communication wiring between host computer and the Conveyor Control PLC.     7)
  A representative sample of product and labels to be used for system design and
testing. Product must be a complete representation of all sizes and weights of
products to be handled, in quantities defined by the Project Manager. Because
this product will be tested several times through the system, some damage of
test product should be expected.     8)   Responsibility for the proper
calculation, collection and payment of any taxes required as a result of this
work.     9)   Purchase recommended spare parts prior to system run-off to
assist DCS in warranty.     10)   Two day turn-around of all Approval Drawings.
    11)   Manpower to load and unload system during commissioning.     12)  
Server for DCS Middleware Software and a licensed version of SQL Server.     13)
  Please see the Standard Terms & Conditions located in Appendix A for further
information.

57



--------------------------------------------------------------------------------



 



9.0   Basis of Offering   9.1   Investment Outline

  9.1.1   Order Fulfillment System Base Investment Offering

Total turn-key investment includes: SKU Analysis, Engineering, Equipment as
outlined, mechanical installation, electrical installation, project management
and operator training. The investment figures presented are based on DCS
providing both the original conveyor system and empty tote overhead conveyor
system.

         
Total Turn-key Investment for Base System:
    *  
 
       
9.1.2 Optional Order Fulfillment System Investment Offerings
       
 
       
A. Additional Divert for Existing Shipping Sorter
       
 
       
Total Turn-key Investment:
    * Adder
 
       
B. Upgraded In-Motion Scale for Existing Shipping Sorter
(40 CPM, +/- 0.01 lbs accuracy)
       
 
       
Total Turn-key Investment:
    * Adder
 
       
C. Upgraded In-Motion Scale for Existing Shipping Sorter
(53 CPM, +/- 0.01 lbs accuracy)
       
 
       
Total Turn-key Investment:
    * Adder
 
       
D. Trash Conveyor for Existing Picking
       
 
       
Total Turn-key Investment:
    * Adder
 
       
E. Replenishment Line for Existing Picking
       
 
       
Total Turn-key Investment:
    * Adder
 
       
F. Remote HMI Interface Touch Screen
       
 
       
Total Turn-key Investment:
    * Adder

*  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as “*.” A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

58



--------------------------------------------------------------------------------



 

\

  9.1.3   Terms & Conditions

                 
•
    *   Upon Layout Design Acceptance (March 31st):   Net 30 days  
•
    *   Upon Delivery of Detailed Approval Drawings (April 13th):   Net 30 days
 
•
    *   Upon 1st Shipment of Equipment (May 14th):   Net 30 days  
•
    *   Upon Completion of Installation (September 14th):   Net 30 days  
•
    *   Upon Final Acceptance by RedEnvelope (September 30th):   Net 30 days

  1)   Prices are valid for 30 days.     2)   Above prices do not include taxes.
    3)   Above prices do not include freight.

      Freight: Collect, FOB Shipping Point

** Please refer to the Standard Terms & Conditions located in Appendix A for
further information **
*  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as “*.” A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

59



--------------------------------------------------------------------------------



 



  9.2   Preliminary Project Schedule

60



--------------------------------------------------------------------------------



 



Proposal Notes





--------------------------------------------------------------------------------



 



DCS Proposal Acceptance RevB — PM07-6636
June 6th, 2007
Mr. Frank Buettner
President & Chief Operating Officer
RedEnvelope, Inc
149 New Montgomery Street
San Francisco, CA 94105
Re: DCS Proposal Acceptance RevB — PM07-6636 (Including Proposal PM07-6636
Addendum #1)
Dear Mr. Buettner,
This letter describes RedEnvelope’s agreement regarding their engagement of
Designed Conveyor Systems of Michigan (DCS) to implement the turn-key system
upgrades spelled out in DCS’ Proposal PM07-6636 dated April 6, 2007 and Addendum
#1. The system upgrades are for RedEvelope’s existing material handling and
order fulfillment system in their Lockbourne, Ohio Order Fulfillment Center.
The system upgrades presented in this proposal are based on the engineering
study performed by DCS. This study included a thorough evaluation of all the
data presented to determine the most appropriate equipment to use based on rates
of usage, staffing requirements, and space utilization. Requirements followed by
DCS for the design and implementation of this project include the following:
must be contained within RedEnvelope’s existing space in Lockbourne, Ohio; the
system must be fully operational no later than September 28th, 2007 based on the
original implementation schedule; minimum thru-put must be 35,000 orders; the
complete project budget must not exceed approximately *.
Deliverables provided in this proposal include: Scope of Proposal, Description
of Proposed Operation, Specifications and Engineering Calculations,
Drawings/Sketches/Concepts/Layouts, Preliminary Project Schedule and a
Mechanical Equipment and Investment Outline for the project.
If RedEnvelope accepts this proposal and proceeds with implementation of the
project, DCS’s fee for the engineering study shall be included in the investment
for implementation of the project. However, if RedEnvelope chooses not to select
DCS to implement the plan, RedEnvelope shall pay DCS for its Time and Materials
used during the development stage, not to exceed *. Upon payment of these fees,
all deliverables of the development phase shall become the property of
RedEnvelope to be used for any purpose.

         
(DCS LOGO) [f31349f3134914.gif]
  Designed Conveyor Systems of Michigan, Inc.
4890 Kendrick St. SE
Grand Rapids, MI 49512
(616) 977-3950 phone(616) 977-5006 fax
Jason. Perks@dcsmich.com    

*  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as “*.” A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

Page 1 of 2





--------------------------------------------------------------------------------



 



DCS Proposal Acceptance RevB — PM07-6636
When we move forward with the project, DCS will implement the base system
described in this proposal as a turn-key project (that is, DCS will provide
RedEnvelope with all design, engineering, architectural and other professional
services, construction management, labor, materials). Further, given the
seasonality of RedEnvelope’s business, this contract will include DCS’ firm
commitment to have the system fully operational by September 28th, 2007 based on
the original implementation schedule.
If you agree to these terms, please sign in the space provided below.
We look forward to continuing our successful partnership with RedEnvelope!
Sincerely,

     
Jason Perks
   
 
   
/s/ Jason Perks
 
Project Manager
   
Designed Conveyer Systems
   
4890 Kendrick, SE
   
Grand Rapids, MI 49512
   
 
    Agreed and accepted this 7 day of June, 2007.
 
   
Frank Buettner
   
 
   
/s/ Frank Buettner
 
President & Chief Operating Officer
   
RedEnvelope, Inc
   
149 New Montgomery Street
   
San Francisco, CA 94105
   

         
(DCS LOGO) [f31349f3134914.gif]
  Designed Conveyor Systems of Michigan, Inc.
4890 Kendrick St. SE
Grand Rapids, MI 49512
(616) 977-3950 phone(616) 977-5006 fax
Jason. Perks@dcsmich.com   Page 2 of 2

